—Appeal from an order and judgment (one paper), Supreme Court, New York County (Shirley Finger-hood, J.), entered March 16, 1990, which, inter alia, enjoined defendants from representing George Petermann in any action, and adjudged that all powers of attorney signed by George Petermann are deemed invalid, unanimously dismissed, without costs.
While there appears to be some question concerning the service of the summons and complaint upon defendant Koch, this as well as all other issues raised on appeal are rendered moot as a result of the recent death of plaintiff, George Petermann. (See, Knoer v Pace, 125 AD2d 1006.) Concur— Murphy, P. J., Carro, Asch and Rubin, JJ.